                                            Case 14-71797-pwb                   Doc 259    Filed 07/29/19 Entered 07/29/19 17:30:16                                      Desc
                                                                                               Page 1 of 20
                                                                                       Form 1
                                                                                                                                                                                                      Page: 1-1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:    14-71797-PWB                                                                                                              Trustee Name:        (300320) S. Gregory Hays
Case Name:      HP/SUPERIOR, INC.                                                                                                      Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                       § 341(a) Meeting Date:       01/12/2016
For Period Ending:     06/30/2019                                                                                                      Claims Bar Date: 04/24/2016

                                                      1                                         2                             3                            4                      5                          6

                                            Asset Description                                Petition/                Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                  Unscheduled           (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                              Values                Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                and Other Costs)                                                             Remaining Assets

    1*      Payroll checking account (See Footnote)                                                   3,455.78                              0.00                                              0.00                        FA

    2*      Operating checking account (See Footnote)                                                31,811.65                         4,808.38                                        4,808.38                           FA

    3*      Accounts receivable (book value) (See Footnote)                                         787,018.00                       143,356.45                                        4,111.60                           FA

    4       Wisconsin Medicaid reimbursements                                                   3,002,025.00                       3,002,025.00                                    2,851,208.68                           FA

    5*      General intangibles (See Footnote)                                                       Unknown                                0.00                                              0.00                        FA

    6*      Certificate of need and nursing home license (See Footnote)                              Unknown                                0.00                                              0.00                        FA

    7*      Rent roll (See Footnote)                                                                 Unknown                                0.00                                              0.00                        FA

    8*      1996 Ford E-350 (bus that is not in working order) (See Footnote)                             0.00                              0.00                                              0.00                        FA

    9*      Office equipment, furnishings and supplies (See Footnote)                                15,431.75                              0.00                                              0.00                        FA

   10*      Machinery, fixtures, equipment and supplies (See Footnote)                              188,783.26                              0.00                                              0.00                        FA

   11*      Prepaid insurance (See Footnote)                                                         11,720.89                              0.00                                              0.00                        FA

   12*      Prepaid other (See Footnote)                                                              1,557.74                              0.00                                              0.00                        FA

   13*      Escrows (See Footnote)                                                                  239,553.55                              0.00                                              0.00                        FA

   14*      Construction in progress (See Footnote)                                                 218,250.44                              0.00                                              0.00                        FA

   15*      Deposits (See Footnote)                                                                  11,000.00                              0.00                                              0.00                        FA

   16*      National Bank of Commerce Acct # 4885 (u) (See Footnote)                                  3,235.46                         3,235.46                                        3,235.46                           FA

   17*      National Bank of Commerce Checking Acct # 2463 (u) (See Footnote)                         1,062.73                         1,062.73                                        1,032.73                           FA

   18*      Net Proceeds from Ch 11 Asset Sale (Held in Escrow) (u) (See Footnote)                   58,287.70                        58,287.70                                       58,287.70                           FA

    19      Avoidance Action Claims (u)                                                              Unknown                                0.00                                              0.00                        FA
            Voided. Replaced by adversaries 16-05290 through 16-05302. See asset # 21-34
            below

    20      National Bank of Commerce Pre-Petition Bank Fee Refund (u)                                   37.35                            37.35                                           37.35                           FA
                                           Case 14-71797-pwb                   Doc 259      Filed 07/29/19 Entered 07/29/19 17:30:16                                      Desc
                                                                                                Page 2 of 20
                                                                                      Form 1
                                                                                                                                                                                                       Page: 1-2
                                                                  Individual Estate Property Record and Report
                                                                                   Asset Cases
Case No.:    14-71797-PWB                                                                                                                Trustee Name:       (300320) S. Gregory Hays
Case Name:      HP/SUPERIOR, INC.                                                                                                        Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                         § 341(a) Meeting Date:      01/12/2016
For Period Ending:     06/30/2019                                                                                                        Claims Bar Date: 04/24/2016

                                                    1                                            2                              3                           4                      5                          6

                                           Asset Description                                  Petition/                 Estimated Net Value          Property Formally         Sale/Funds                Asset Fully
                                (Scheduled And Unscheduled (u) Property)                    Unscheduled            (Value Determined By Trustee,        Abandoned            Received by the          Administered (FA)/
                                                                                               Values                 Less Liens, Exemptions,       OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                  and Other Costs)                                                            Remaining Assets

   21*      Adversary # 16-05288-pwb, S. Gregory Hays, Chapter 7 Trustee v. AltaCare                 395,808.28                        395,808.28                                      45,463.91                   17,348.07
            Corporation (u) (See Footnote)
   22*      Adversary # 16-05289-pwb, S. Gregory Hays, Chapter 7 Trustee v. HP/Witchita              212,023.99                        212,023.99                                      24,353.82                    9,292.89
            Hill, Inc. d/b/a College Hill Nursing (u) (See Footnote)
   23*      Adversary # 16-05290-pwb, S. Gregory Hays, Chapter 7 Trustee v. LTC                      186,425.00                        186,425.00                                      21,413.42                    8,170.91
            Healthcare at Florence, Inc. d/b/a Hidden Hill (u) (See Footnote)
   24*      Adversary # 16-05291-pwb, S. Gregory Hays, Chapter 7 Trustee v.                          126,250.00                        126,250.00                                      14,501.52                    5,533.47
            HP/Cambridge House, Inc. (u) (See Footnote)
   25*      Adversary # 16-05293-pwb, S. Gregory Hays, Chapter 7 Trustee v. Fireside-LTC,             11,508.00                         11,508.00                                       1,321.84                     504.40
            LLC (u) (See Footnote)
   26*      Adversary # 16-05294-pwb, S. Gregory Hays, Chapter 7 Trustee v. Five Rivers               31,860.27                         31,860.27                                       3,659.58                    1,396.42
            Management LLC (u) (See Footnote)
   27*      Adversary # 16-05295-pwb, S. Gregory Hays, Chapter 7 Trustee v. Friendship-               19,648.57                         19,648.57                                       2,256.89                     861.20
            LTC, Inc. (u) (See Footnote)
   28*      Adversary # 16-05296-pwb, S. Gregory Hays, Chapter 7 Trustee v. Great Bend-               64,265.00                         64,265.00                                       7,381.71                    2,816.69
            LTC, LLC (u) (See Footnote)
   29*      Adversary # 16-05297-pwb, S. Gregory Hays, Chapter 7 Trustee v. Rosewood-                 89,703.65                         89,703.65                                      10,303.68                    3,931.66
            LTC, LLC (u) (See Footnote)
   30*      Adversary # 16-05298-pwb, S. Gregory Hays, Chapter 7 Trustee v. Woodland                  86,000.00                         86,000.00                                       9,878.25                    3,769.34
            Park -LTC, LLC (u) (See Footnote)
   31*      Adversary # 16-05299-pwb, S. Gregory Hays, Chapter 7 Trustee v. Long Term                544,524.23                        544,524.23                                      62,545.93                   23,866.23
            Care Services, Inc. (u) (See Footnote)
    32      Adversary # 16-05300-pwb, S. Gregory Hays, Chapter 7 Trustee v. Evergreen                 90,000.00                         90,000.00                                      12,500.00                           FA
            Rehabilitation, LLC (u)
            Settled for $12,500 per Order, Docket # 251. Payment due by March 23.

   33*      Adversary 16-05301-pwb, S. Gregory Hays, Chapter 7 Trustee v. Salem Nursing              121,500.00                        121,500.00                                              0.00                        FA
            & Rehab Center of Reform, Inc. (u) (See Footnote)
   34*      Adversary 16-05302-pwb, S. Gregory Hays, Chapter 7 Trustee v. Salem Nursing              186,000.00                        186,000.00                                              0.00                        FA
            & Rehab Center of Tuskegee, Inc.   (u) (See Footnote)
    35      BMO Harris DIP Operating Account # 1037 (u)                                                4,277.40                          4,277.40                                       4,277.40                           FA

    36      BMO Harris DIP Tax Account # 1029 (u)                                                         167.78                           167.78                                         167.78                           FA

   37*      Adversary # 16-05292-pwb, S. Gregory Hays, Chapter 7 Trustee v.                          437,500.00                        437,500.00                                      50,252.77                   19,175.40
            HP/Carrington, Inc. (u) (See Footnote)

   37       Assets              Totals       (Excluding unknown values)                         $7,180,693.47                       $5,820,275.24                                 $3,193,000.40                   $96,666.68
                                      Case 14-71797-pwb                  Doc 259          Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                              Page 3 of 20
                                                                              Form 1
                                                                                                                                                                                                 Page: 1-3
                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case No.:    14-71797-PWB                                                                                                          Trustee Name:       (300320) S. Gregory Hays
Case Name:     HP/SUPERIOR, INC.                                                                                                   Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                   § 341(a) Meeting Date:     01/12/2016
For Period Ending:   06/30/2019                                                                                                    Claims Bar Date: 04/24/2016
     RE PROP# 1        Account was fully administered during the Chapter 11 period with no balance at the time of the conversion to Chapter 7.

     RE PROP# 2        Scheduled value represents value of account as of Chapter 11 petition. The Debtor continued to use account during Chapter 11 operating period. The Trustee value represents
                       value as of conversion to Chapter 7.
     RE PROP# 3        Scheduled value represents value of account as of Chapter 11 petition. The Trustee sent collection letters for all outstanding receivables as of the conversion to Chapter 7 with little
                       results. The majority of the receivables were not collectible due to the passing of former residents, inability to pay or dispute on obligation. Future recovery unlikely but possible.
     RE PROP# 5        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 6        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 7        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 8        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 9        Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 10       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 11       Asset was administered in the Chapter 11 case.

     RE PROP# 12       Asset was administered during Chapter 11 case.

     RE PROP# 13       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 14       Asset was sold/transferred in the Chapter 11 case pursuant to Order, Docket #84. See asset # 18.

     RE PROP# 15       Administered in the Chapter 11 case.

     RE PROP# 16       This account was not scheduled but was open at the time of the Chapter 11 petition. The Debtor continued to use account during Chapter 11 operating period. The Trustee value
                       represents value as of conversion to Chapter 7.
     RE PROP# 17       Account is in the name of Superior Healthcase but holds funds earned by Debtor. To be turned over by Trustee for Superior Healthcare Investors per settlement and Order, Docket #
                       209.
     RE PROP# 18       During the Chapter 11 case, certain assets of the Debtor and Superior Healthcare Investors (Case # 15-54039) were sold for $2,320,000. The sold assets of this Debtor include
                       above asset numbers 5,6,7,8,9,10,13 &14. Certain expenses and claims were paid from the sale proceeds during the Chapter 11 case and $765,975.53 remains in the Scroggins &
                       Williamson escrow account. Pursuant to a settlement between the Trustee, the trustee for Superior Healthcare Investors and the secured lender, CSE, $58,287.70 of the escrowed
                       funds were allocated to this bankruptcy estate and the remainder were allocated to Superior Healthcare Investors bankruptcy estate. Payment was received in July 2016.
     RE PROP# 21       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 22       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 23       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 24       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 25       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 26       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 27       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 28       $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.
                                        Case 14-71797-pwb                 Doc 259         Filed 07/29/19 Entered 07/29/19 17:30:16                            Desc
                                                                                              Page 4 of 20
                                                                               Form 1
                                                                                                                                                                                         Page: 1-4
                                                           Individual Estate Property Record and Report
                                                                            Asset Cases
Case No.:    14-71797-PWB                                                                                                        Trustee Name:       (300320) S. Gregory Hays
Case Name:     HP/SUPERIOR, INC.                                                                                                 Date Filed (f) or Converted (c): 11/17/2015 (c)
                                                                                                                                 § 341(a) Meeting Date:      01/12/2016
For Period Ending:     06/30/2019                                                                                                Claims Bar Date: 04/24/2016
     RE PROP# 29          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 30          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 31          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.

     RE PROP# 33          Amount listed represents the amount demanded in the adversary. Entity liquidated through receivership in year 2015. No recovery.

     RE PROP# 34          Amount listed represents the amount demanded in the adversary. Entity liquidated through receivership in year 2015. No recovery.

     RE PROP# 37          $350,000 settlement of adversaries 16-5288 thru 16-5299 allocated based on amounts demanded against settling defendants.




      Major Activities Affecting Case Closing:
                                    All recovery matters have been resolved. Settlement installment payments to be made through December 2019. Trustee is reviewing secured and
                                    administrative claims for a possible interim distribution.

      Initial Projected Date Of Final Report (TFR):              06/30/2018                                     Current Projected Date Of Final Report (TFR):               12/31/2019


             07/29/2019                                                                                          /s/S. Gregory Hays

                Date                                                                                             S. Gregory Hays
                                              Case 14-71797-pwb                Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                                      Page 5 of 20
                                                                                         Form 2                                                                                                           Page: 2-1
                                                                         Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                                        Trustee Name:                  S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                                   Bank Name:                     Rabobank, N.A.
Taxpayer ID #:                  **-***7090                                                                          Account #:                     ******3900 Checking
For Period Ending:              06/30/2019                                                                          Blanket Bond (per case limit): $30,203,000.00
                                                                                                                    Separate Bond (if applicable): N/A

    1            2                                3                                                           4                                                5                        6                     7

  Trans.    Check or                  Paid To / Received From                                Description of Transaction                     Uniform          Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                                                                        Tran. Code          $                       $

 02/25/16     {4}        State of Wisconsin                                  Incoming Wire Transfer. Payment of reconciled Medicaid         1121-000           2,851,208.68                                   2,851,208.68
                                                                             holdbacks.

 03/01/16                Rabobank, N.A.                                      Bank and Technology Services Fees                              2600-000                                          191.25          2,851,017.43

 03/09/16     {16}       National Bank of Commerce                           close out account ******4885                                   1290-000                 3,235.46                                 2,854,252.89

 03/09/16     {2}        National Bank of Commerce                           close out account ******4290                                   1129-000                 4,808.38                                 2,859,061.27

 03/09/16     {2}        National Bank of Commerce                           close out account ******4290                                   1129-000                 4,808.38                                 2,863,869.65

 03/09/16     {3}        Susan A OLeary                                      AR                                                             1121-000                   23.55                                  2,863,893.20

 03/09/16     {3}        Ronald D Wohlwend                                   AR                                                             1121-000                   15.00                                  2,863,908.20

 03/09/16     {2}        National Bank of Commerce                           Deposit Reversal: close out account 9071064290                 1129-000                -4,808.38                                 2,859,099.82

 03/31/16                Rabobank, N.A.                                      Bank and Technology Services Fees                              2600-000                                        3,155.73          2,855,944.09

 04/05/16                Rabobank, N.A.                                      Bank and Technology Services Fees                              2600-000                                        -3,346.98         2,859,291.07

 04/13/16     {3}        Norman Hautala                                      AR - Twin Ports Guardianship & Payee Services                  1121-000                 4,059.11                                 2,863,350.18

 07/06/16     {3}        Highmark - Freedom Blue PPO                         Interest on 2013 Accounts Receivable                           1121-000                   13.94                                  2,863,364.12

 07/25/16     {18}       Superior WI Realty, LLC (Scroggins & Williamson     Balance of sale proceeds from Scroggins & Williamson           1229-000                58,287.70                                 2,921,651.82
                         Escrow)                                             escrow account. Paid to Trustee per Order, Dkt # 209.

 08/03/16     101        CSE Mortgage, LLC                                   Per Order Approving Settlement Agreement (Dkt # 209)           4210-000                                    559,889.50            2,361,762.32
                                                                             Voided on 08/03/2016

 08/03/16     101        CSE Mortgage, LLC                                   Per Order Approving Settlement Agreement (Dkt # 209)           4210-000                                   -559,889.50            2,921,651.82
                                                                             Voided on 08/03/2016

 08/03/16     102        CSE Mortgage LLC                                    Per Order Approving Settlement Agreement (Dkt # 209)           4210-000                                    559,889.50            2,361,762.32

 08/10/16     {17}       Cathy Scarver Trustee for Superior Healthcare       Superior Healthcare Investors National Bank of Commerce        1229-000                 1,032.73                                 2,362,795.05
                         Investors (15-50439)                                account balance per settlement, Order # 209.

 11/22/16     103        Badger Acquisition of Minnesota, LLC                Per Settlement Agreement and per Order, Doc. No. 232.          4210-000                                    615,670.86            1,747,124.19

 04/18/17     {20}       National Bank of Commerce                           Pre-petition Bank Fee Refund                                   1229-000                   37.35                                  1,747,161.54


                                                                                                                                      Page Subtotals:       $2,922,721.90           $1,175,560.36             true

{ } Asset Reference(s)                                                                                                                                                          ! - transaction has not been cleared
                                             Case 14-71797-pwb               Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                   Desc
                                                                                                    Page 6 of 20
                                                                                       Form 2                                                                                                               Page: 2-2
                                                                       Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                                     Trustee Name:                       S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                                Bank Name:                          Rabobank, N.A.
Taxpayer ID #:                  **-***7090                                                                       Account #:                          ******3900 Checking
For Period Ending:              06/30/2019                                                                       Blanket Bond (per case limit): $30,203,000.00
                                                                                                                 Separate Bond (if applicable): N/A

    1            2                                3                                                          4                                                   5                        6                     7

  Trans.    Check or                  Paid To / Received From                              Description of Transaction                         Uniform          Deposit             Disbursement           Account Balance
   Date      Ref. #                                                                                                                          Tran. Code          $                       $

 05/30/17     {35}       HP Superior, Inc                                  Close BMO Harris Account #******1037 - Tax Account                 1290-000                4,277.40                                  1,751,438.94

 05/30/17     {36}       HP Superior, Inc                                  Close BMO Harris Account #******1029 - Operating Account           1290-000                   167.78                                 1,751,606.72

 12/12/17     104        Arnall Golden Gregory LLP                         Attorney fees and expenses paid per Order, Docket # 241.                                                       447,617.13            1,303,989.59

                                                                           Attorney fees paid per Order, Docket # 241.                        3210-000                                                          1,303,989.59

                                                                                                                           $444,953.50

                                                                           Attorney expenses paid per Order, Docket # 241.                    3220-000                                                          1,303,989.59

                                                                                                                               $2,663.63

 01/05/18     105        Hays Financial Consulting, LLC                    Accountant fees and expenses paid per Order, Docket # 241.                                                         94,215.39         1,209,774.20

                                                                           Accountant fees paid per Order, Docket # 241.                      3310-000                                                          1,209,774.20

                                                                                                                              $93,287.50

                                                                           Attorney expenses paid per Order, Docket # 241.                    3320-000                                                          1,209,774.20

                                                                                                                                $927.89

 03/27/18                the Falcone Law Firm IOLTA (AltaCare et al)       First installment payment of settlement of Adversaries 16-                             120,000.00                                    1,329,774.20
                                                                           5288 thru 16-5299 per Order, Docket # 246. Settlement
                                                                           proceeds allocated based on complaint amount.

              {21}                                                         Settlement of adversary per Order, Docket # 246.                   1241-000                                                          1,329,774.20

                                                                                                                              $21,535.54

              {22}                                                         Settlement of adversary per Order, Docket # 246.                   1241-000                                                          1,329,774.20

                                                                                                                              $11,536.02

              {23}                                                         Settlement of adversary per Order, Docket # 246.                   1241-000                                                          1,329,774.20

                                                                                                                              $10,143.20

              {24}                                                         Settlement of adversary per Order, Docket # 246.                   1241-000                                                          1,329,774.20

                                                                                                                               $6,869.14

              {37}                                                         Settlement of adversary per Order, Docket # 246.                   1241-000                                                          1,329,774.20



                                                                                                                                        Page Subtotals:         $124,445.18             $541,832.52             true

{ } Asset Reference(s)                                                                                                                                                            ! - transaction has not been cleared
                                               Case 14-71797-pwb                Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                 Desc
                                                                                                       Page 7 of 20
                                                                                    Form 2                                                                                                                  Page: 2-3
                                                                    Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                                         Trustee Name:                     S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                                    Bank Name:                        Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                           Account #:                        ******3900 Checking
For Period Ending:             06/30/2019                                                                           Blanket Bond (per case limit): $30,203,000.00
                                                                                                                    Separate Bond (if applicable): N/A

    1            2                               3                                                              4                                                 5                       6                     7

  Trans.    Check or                  Paid To / Received From                                 Description of Transaction                       Uniform          Deposit            Disbursement           Account Balance
   Date      Ref. #                                                                                                                           Tran. Code          $                      $



                                                                                                                                 $23,803.94

              {25}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                   $626.14

              {26}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                  $1,733.49

              {27}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                  $1,069.06

              {28}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                  $3,496.59

              {29}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                  $4,880.69

              {30}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                  $4,679.17

              {31}                                                            Settlement of adversary per Order, Docket # 246.                 1241-000                                                         1,329,774.20

                                                                                                                                 $29,627.02

 03/27/18     {32}       McBrayer Escrow Account (Evergreen Rehabilitation)   Settlement of adversary 16-5300 per Order, Docket # 251.         1241-000               12,500.00                                 1,342,274.20

 07/17/18     106        Bennett Thrasher LLP                                 Invoice # 166259 and per Order (Dkt # 256).                      2990-000                                       23,648.75         1,318,625.45

 07/20/18                Friendship LTC, LLC                                  Partial payment of second installment payment of settlement                             13,000.00                                 1,331,625.45
                                                                              of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                              Settlement proceeds allocated based on complaint amount.

              {21}                                                            Allocation of settlement payment per order, dkt # 246            1241-000                                                         1,331,625.45

                                                                                                                                  $2,333.02

              {22}                                                            Allocation of settlement payment per order, dkt # 246            1241-000                                                         1,331,625.45



                                                                                                                                         Page Subtotals:          $25,500.00             $23,648.75             true

{ } Asset Reference(s)                                                                                                                                                            ! - transaction has not been cleared
                                              Case 14-71797-pwb      Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 8 of 20
                                                                               Form 2                                                                                                           Page: 2-4
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                         ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                  5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $



                                                                                                                     $1,249.74

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                     $1,098.85

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $744.16

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                     $2,578.76

              {25}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                           $67.83

              {26}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $187.79

              {27}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $115.81

              {28}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $378.80

              {29}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $528.74

              {30}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                       $506.91

              {31}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,331,625.45

                                                                                                                     $3,209.59

 07/23/18                Friendship LTC LLC                        Partial payment of second installment payment of settlement                               4,333.33                               1,335,958.78
                                                                   of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.


                                                                                                                              Page Subtotals:            $4,333.33                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                      Case 14-71797-pwb       Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                     Page 9 of 20
                                                                        Form 2                                                                                                           Page: 2-5
                                                        Cash Receipts And Disbursements Record
Case No.:                14-71797-PWB                                                             Trustee Name:                      S. Gregory Hays (300320)
Case Name:               HP/SUPERIOR, INC.                                                        Bank Name:                         Rabobank, N.A.
Taxpayer ID #:           **-***7090                                                               Account #:                         ******3900 Checking
For Period Ending:       06/30/2019                                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                                  Separate Bond (if applicable): N/A

    1            2                      3                                                     4                                                  5                       6                    7

  Trans.    Check or          Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                          Tran. Code          $                      $

              {21}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $777.67

              {22}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $416.58

              {23}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $366.28

              {24}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $248.05

              {37}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $859.59

              {25}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                    $22.61

              {26}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                    $62.60

              {27}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                    $38.60

              {28}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $126.27

              {29}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $176.25

              {30}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                                $168.97

              {31}                                          Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,335,958.78

                                                                                                              $1,069.86


                                                                                                                       Page Subtotals:                   $0.00                $0.00           true

{ } Asset Reference(s)                                                                                                                                           ! - transaction has not been cleared
                                              Case 14-71797-pwb      Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 10 of 20
                                                                               Form 2                                                                                                           Page: 2-6
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                         ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                  5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $

 07/24/18                Friendship LTC LLC                        Partial payment of second installment payment of settlement                               3,000.00                               1,338,958.78
                                                                   of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.

              {21}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $538.39

              {22}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $288.40

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $253.58

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $171.73

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $595.10

              {25}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                           $15.65

              {26}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                           $43.34

              {27}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                           $26.73

              {28}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                           $87.41

              {29}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $122.02

              {30}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $116.98


                                                                                                                              Page Subtotals:            $3,000.00                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                              Case 14-71797-pwb      Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 11 of 20
                                                                               Form 2                                                                                                           Page: 2-7
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                         ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                  5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $

              {31}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,338,958.78

                                                                                                                       $740.67

 07/25/18                Friendship LTC LLC                        Partial payment of second installment payment of settlement                               3,000.00                               1,341,958.78
                                                                   of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.

              {21}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $538.39

              {22}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $288.40

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $253.58

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $171.73

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $595.10

              {25}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                           $15.65

              {26}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                           $43.34

              {27}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                           $26.72

              {28}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                           $87.41

              {29}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $122.02


                                                                                                                              Page Subtotals:            $3,000.00                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                              Case 14-71797-pwb      Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 12 of 20
                                                                               Form 2                                                                                                           Page: 2-8
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                         ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                  5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $

              {30}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $116.98

              {31}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,341,958.78

                                                                                                                       $740.68

 07/30/18                Friendship LTC LLC                        Partial payment of second installment payment of settlement                               2,000.00                               1,343,958.78
                                                                   of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.

              {21}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $358.92

              {22}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $192.27

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $169.05

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $114.49

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $396.73

              {25}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $10.44

              {26}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $28.89

              {27}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $17.82

              {28}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $58.28


                                                                                                                              Page Subtotals:            $2,000.00                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                              Case 14-71797-pwb      Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 13 of 20
                                                                               Form 2                                                                                                           Page: 2-9
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                      S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                         Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                         ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                  5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                        Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $

              {29}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $81.34

              {30}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                           $77.99

              {31}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,343,958.78

                                                                                                                       $493.78

 08/03/18                Friendship LTC LLC                        Partial payment of second installment payment of settlement                               8,000.00                               1,351,958.78
                                                                   of Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.

              {21}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                     $1,435.70

              {22}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                       $769.07

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                       $676.21

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                       $457.94

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                     $1,586.93

              {25}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                           $41.74

              {26}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                       $115.57

              {27}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,351,958.78

                                                                                                                           $71.27


                                                                                                                              Page Subtotals:            $8,000.00                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                            Case 14-71797-pwb        Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                Desc
                                                                                            Page 14 of 20
                                                                               Form 2                                                                                                         Page: 2-10
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                              Trustee Name:                    S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                         Bank Name:                       Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                Account #:                       ******3900 Checking
For Period Ending:             06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1            2                              3                                                    4                                                5                       6                    7

  Trans.    Check or                 Paid To / Received From                       Description of Transaction                      Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                      $

              {28}                                                 Allocation of settlement payment per order, dkt # 246          1241-000                                                        1,351,958.78

                                                                                                                       $233.11

              {29}                                                 Allocation of settlement payment per order, dkt # 246          1241-000                                                        1,351,958.78

                                                                                                                       $325.38

              {30}                                                 Allocation of settlement payment per order, dkt # 246          1241-000                                                        1,351,958.78

                                                                                                                       $311.94

              {31}                                                 Allocation of settlement payment per order, dkt # 246          1241-000                                                        1,351,958.78

                                                                                                                      $1,975.14

 09/21/18                Five Rivers Management LLC                Wire Transfer - Per Settlement Agreement Third installment                             33,333.33                               1,385,292.11
                                                                   payment of settlement of Adversaries 16-5288 thru 16-5299
                                                                   per Order, Docket # 246. Settlement proceeds allocated
                                                                   based on complaint amount.

              {21}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                      $5,982.09

              {22}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                      $3,204.45

              {23}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                      $2,817.55

              {24}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                      $1,908.09

              {37}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                      $6,612.21

              {25}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11

                                                                                                                       $173.93

              {26}                                                 Settlement of adversary per Order, Docket # 246.               1241-000                                                        1,385,292.11



                                                                                                                            Page Subtotals:           $33,333.33                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                            Case 14-71797-pwb        Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                            Page 15 of 20
                                                                               Form 2                                                                                                           Page: 2-11
                                                               Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                               Trustee Name:                     S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                          Bank Name:                        Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                 Account #:                        ******3900 Checking
For Period Ending:             06/30/2019                                                                 Blanket Bond (per case limit): $30,203,000.00
                                                                                                          Separate Bond (if applicable): N/A

    1            2                             3                                                      4                                                 5                       6                    7

  Trans.    Check or                 Paid To / Received From                        Description of Transaction                       Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                 Tran. Code          $                      $



                                                                                                                        $481.52

              {27}                                                 Settlement of adversary per Order, Docket # 246.                 1241-000                                                        1,385,292.11

                                                                                                                        $296.96

              {28}                                                 Settlement of adversary per Order, Docket # 246.                 1241-000                                                        1,385,292.11

                                                                                                                        $971.28

              {29}                                                 Settlement of adversary per Order, Docket # 246.                 1241-000                                                        1,385,292.11

                                                                                                                      $1,355.75

              {30}                                                 Settlement of adversary per Order, Docket # 246.                 1241-000                                                        1,385,292.11

                                                                                                                      $1,299.77

              {31}                                                 Settlement of adversary per Order, Docket # 246.                 1241-000                                                        1,385,292.11

                                                                                                                      $8,229.73

 12/19/18                Fireside LTC LLC                          Partial payment of fourth installment payment of settlement of                           13,500.00                               1,398,792.11
                                                                   Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                   Settlement proceeds allocated based on complaint amount.

              {21}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                      $2,422.75

              {22}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                      $1,297.80

              {23}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                      $1,141.11

              {24}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                        $772.78

              {37}                                                 Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                      $2,677.94


                                                                                                                             Page Subtotals:            $13,500.00                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                  ! - transaction has not been cleared
                                            Case 14-71797-pwb         Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                                  Desc
                                                                                             Page 16 of 20
                                                                                Form 2                                                                                                           Page: 2-12
                                                                Cash Receipts And Disbursements Record
Case No.:                      14-71797-PWB                                                                Trustee Name:                     S. Gregory Hays (300320)
Case Name:                     HP/SUPERIOR, INC.                                                           Bank Name:                        Rabobank, N.A.
Taxpayer ID #:                 **-***7090                                                                  Account #:                        ******3900 Checking
For Period Ending:             06/30/2019                                                                  Blanket Bond (per case limit): $30,203,000.00
                                                                                                           Separate Bond (if applicable): N/A

    1            2                               3                                                     4                                                 5                       6                    7

  Trans.    Check or                  Paid To / Received From                        Description of Transaction                       Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                                  Tran. Code          $                      $

              {25}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                            $70.44

              {26}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                         $195.01

              {27}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                         $120.27

              {28}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                         $393.37

              {29}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                         $549.08

              {30}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                         $526.41

              {31}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,398,792.11

                                                                                                                       $3,333.04

 02/06/19                Long Term Care Services Inc                Partial payment of fourth installment payment of settlement of                           19,833.33                               1,418,625.44
                                                                    Adversaries 16-5288 thru 16-5299 per Order, Docket # 246.
                                                                    Settlement proceeds allocated based on complaint amount

              {21}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,418,625.44

                                                                                                                       $3,559.35

              {22}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,418,625.44

                                                                                                                       $1,906.64

              {23}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,418,625.44

                                                                                                                       $1,676.45

              {24}                                                  Allocation of settlement payment per order, dkt # 246            1241-000                                                        1,418,625.44

                                                                                                                       $1,135.32


                                                                                                                               Page Subtotals:           $19,833.33                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                   ! - transaction has not been cleared
                                             Case 14-71797-pwb        Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                             Page 17 of 20
                                                                                Form 2                                                                                                        Page: 2-13
                                                                Cash Receipts And Disbursements Record
Case No.:                       14-71797-PWB                                                              Trustee Name:                   S. Gregory Hays (300320)
Case Name:                      HP/SUPERIOR, INC.                                                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:                  **-***7090                                                                Account #:                      ******3900 Checking
For Period Ending:              06/30/2019                                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                                          Separate Bond (if applicable): N/A

    1            2                                3                                                   4                                               5                       6                    7

  Trans.    Check or                  Paid To / Received From                       Description of Transaction                     Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                               Tran. Code          $                      $

              {37}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                      $3,934.26

              {25}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $103.48

              {26}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $286.51

              {27}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $176.69

              {28}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $577.91

              {29}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $806.67

              {30}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                        $773.36

              {31}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,418,625.44

                                                                                                                      $4,896.69

 05/07/19                Long Term Care Services, Inc.              Wire Transfer - Per Settlement Agreement Fifth installment                            33,333.33                               1,451,958.77
                                                                    payment of settlement of Adversaries 16-5288 thru 16-5299
                                                                    per Order, Docket # 246. Settlement proceeds allocated
                                                                    based on complaint amount.

              {21}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                      $5,982.09

              {22}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                      $3,204.45

              {23}                                                  Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77



                                                                                                                            Page Subtotals:           $33,333.33                   $0.00           true

{ } Asset Reference(s)                                                                                                                                                ! - transaction has not been cleared
                                      Case 14-71797-pwb       Doc 259            Filed 07/29/19 Entered 07/29/19 17:30:16                               Desc
                                                                                     Page 18 of 20
                                                                        Form 2                                                                                                        Page: 2-14
                                                        Cash Receipts And Disbursements Record
Case No.:                14-71797-PWB                                                             Trustee Name:                   S. Gregory Hays (300320)
Case Name:               HP/SUPERIOR, INC.                                                        Bank Name:                      Rabobank, N.A.
Taxpayer ID #:           **-***7090                                                               Account #:                      ******3900 Checking
For Period Ending:       06/30/2019                                                               Blanket Bond (per case limit): $30,203,000.00
                                                                                                  Separate Bond (if applicable): N/A

    1            2                      3                                                     4                                               5                       6                    7

  Trans.    Check or          Paid To / Received From                       Description of Transaction                     Uniform          Deposit            Disbursement         Account Balance
   Date      Ref. #                                                                                                       Tran. Code          $                      $



                                                                                                              $2,817.56

              {24}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                              $1,908.09

              {37}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                              $6,612.21

              {25}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                $173.93

              {26}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                $481.52

              {27}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                $296.96

              {28}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                                $971.28

              {29}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                              $1,355.74

              {30}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                              $1,299.77

              {31}                                          Allocation of settlement payment per order, dkt # 246         1241-000                                                        1,451,958.77

                                                                                                              $8,229.73




                                                                                                                    Page Subtotals:                   $0.00                $0.00           true

{ } Asset Reference(s)                                                                                                                                        ! - transaction has not been cleared
                                      Case 14-71797-pwb      Doc 259        Filed 07/29/19 Entered 07/29/19 17:30:16                            Desc
                                                                                Page 19 of 20
                                                                        Form 2                                                                                                 Page: 2-15
                                                        Cash Receipts And Disbursements Record
Case No.:                14-71797-PWB                                                       Trustee Name:                 S. Gregory Hays (300320)
Case Name:               HP/SUPERIOR, INC.                                                  Bank Name:                    Rabobank, N.A.
Taxpayer ID #:           **-***7090                                                         Account #:                    ******3900 Checking
For Period Ending:       06/30/2019                                                         Blanket Bond (per case limit): $30,203,000.00
                                                                                            Separate Bond (if applicable): N/A

    1            2                      3                                               4                                              5                       6                    7

  Trans.    Check or          Paid To / Received From                   Description of Transaction                 Uniform          Deposit             Disbursement         Account Balance
   Date      Ref. #                                                                                               Tran. Code          $                       $


                                                             COLUMN TOTALS                                                            3,193,000.40            1,741,041.63         $1,451,958.77
                                                                   Less: Bank Transfers/CDs                                                     0.00                  0.00
                                                             Subtotal                                                                 3,193,000.40            1,741,041.63
                 true                                              Less: Payments to Debtors                                                                          0.00

                                                             NET Receipts / Disbursements                                            $3,193,000.40           $1,741,041.63




                                                                                                                                                                                    false

{ } Asset Reference(s)                                                                                                                                 ! - transaction has not been cleared
                                        Case 14-71797-pwb    Doc 259         Filed 07/29/19 Entered 07/29/19 17:30:16                    Desc
                                                                                 Page 20 of 20
                                                                        Form 2
                                                                                                                                                          Page: 2-16
                                                        Cash Receipts And Disbursements Record
Case No.:                  14-71797-PWB                                              Trustee Name:                 S. Gregory Hays (300320)
Case Name:                 HP/SUPERIOR, INC.                                         Bank Name:                    Rabobank, N.A.
Taxpayer ID #:             **-***7090                                                Account #:                    ******3900 Checking
For Period Ending:         06/30/2019                                                Blanket Bond (per case limit): $30,203,000.00
                                                                                     Separate Bond (if applicable): N/A


                                        Net Receipts:        $3,193,000.40
                           Plus Gross Adjustments:                  $0.00
                         Less Payments to Debtor:                   $0.00
                 Less Other Noncompensable Items:                   $0.00

                                          Net Estate:        $3,193,000.40




                                                                 TOTAL - ALL ACCOUNTS                    NET DEPOSITS       NET DISBURSEMENTS ACCOUNT BALANCES
                                                                 ******3900 Checking                          $3,193,000.40          $1,741,041.63  $1,451,958.77

                                                                                                                $3,193,000.40             $1,741,041.63   $1,451,958.77
